Jordan, Presiding Judge.
In this personal injury action arising out of an intersection collision between two automobiles, there are substantial conflicts as to what took place, as related in an affidavit by the southbound driver, who was in the process of making a left turn from his left lane across three lanes for northbound traffic, and in an affidavit by the plaintiff, a passenger in the northbound vehicle, in respect to whether the southbound driver gave a signal by hand and blinker before turning left, or turned left immediately without any signal whatsoever, and in respect to the speed and position of the northbound vehicle, the manner in which the northbound driver braked his vehicle, and his opportunity to veer his vehicle from a straight course, to avoid striking the southbound vehicle, which immediately before the impact had stopped in the intersection with the front extending three feet into the center lane for northbound traffic. These affidavits disclose genuine issues of fact for resolution in order to determine who was negligent, and whether any negligence of the southbound driver was partially or wholly the proximate cause of the plaintiff’s injuries.
Accordingly, the trial judge erred in granting a summary judgment in favor of the two defendants, the owner of the southbound vehicle and her agent, the driver, who was admittedly acting within the scope of her business.

Judgment reversed.


Pannell and Deen, JJ., concur.